Citation Nr: 0215300	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel
INTRODUCTION

The veteran had active military service from January 21, 1998 
to May 4, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho wherein the RO granted entitlement to service 
connection for patellofemoral pain syndrome of the right and 
left knees and assigned each a zero percent disability 
evaluation and denied entitlement to service connection for 
gastroesophageal reflux disease (GERD).

In a written statement received by the RO in October 1999 the 
veteran withdrew her request for a hearing.  38 C.F.R. 
20.702(e).  

This matter was previously before the Board in January 2001, 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  The RO has satisfied the duty to notify and assist the 
veteran to the extent possible.  

2.  The veteran is presumed to have received all VA mail sent 
to her address of record at the time as no mail has been 
returned as undeliverable.  

3.  The veteran failed to cooperate with the instructions 
articulated in the Board's January 2001 remand and a January 
2001 letter from the RO.  

4.  Although there were diagnoses of GERD in service, the 
competent post-service evidence does not show that the 
veteran currently has GERD.  

5.  The veteran's service-connected right knee disability 
does not approximate leg flexion limited to 45 degrees, even 
with consideration of any functional limitation due to such 
factors as pain.  The knee is not unstable.  

5.  The veteran's service-connected left knee disability does 
not approximate leg flexion limited to 45 degrees, even with 
consideration of any functional limitation due to such 
factors as pain.  The knee is not unstable.


CONCLUSIONS OF LAW

1.  The veteran does not have GERD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  The criteria for an initial compensable evaluation for 
right knee patellofemoral pain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5260 (2001).

3.  The criteria for a compensable evaluation for left knee 
patellofemoral pain syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Gastroesophageal Reflux Disease

Service medical records include a report of medical 
examination at enlistment, which reflects that the veteran's 
abdomen and viscera were normal.  On a medical history form 
she denied having or having had frequent indigestion and 
stomach trouble.  In early March 1998 the veteran was seen at 
an in-service clinic for complaints of nausea, diarrhea, sore 
throat and headache for two days.  She was seen several days 
later complaining of nausea.  It was noted that she had had 
nausea and diarrhea for two days and a cold for three weeks.  
Her worst symptom reportedly was nausea and she also had 
reflux symptoms.  The assessment tonsillitis, diarrhea, 
probable GERD/gastritis.  She was seen on subsequent 
occasions during March for gastrointestinal complaints and on 
March 26 it was noted that she had had an upper 
gastrointestinal series that showed gastrointestinal reflux.  
When the veteran was seen in late March she stated she 
believed the gastric symptoms she was having were related to 
problems at home.  It was noted that the pattern of reported 
stress related difficulties would likely continue if the 
veteran were retained and that such difficulties made her 
successful completion of recruit training unlikely.  

In April 1998 the veteran reported that her gastroesophageal 
reflux symptoms had improved but that she still experienced 
mild symptoms in the mornings.  The assessment was GERD.  The 
examination report for separation from service dated in April 
1998 shows the veteran had a history of GERD that was stable 
on medication.

Private medical records dated in September and October 1998 
do not mention any stomach symptoms except that when the 
veteran was seen for physical therapy in October, she 
reported having an upset stomach and did not want to lie on 
her stomach.  

On VA examination in February 1999 the veteran stated that 
she had experienced vomiting and diarrhea while in boot camp 
which prompted an upper gastrointestinal series.  She was 
placed on Prilosec, which she continued until June 1998 with 
some relief.  She reported having occasional upset stomach 
and burping which occurred approximately two times per month 
and a three-day history of diarrhea, which she described as 
ten bowel movements.  On examination her abdomen was non-
distended and non-tender.  She had positive bowel tones 
without organomegaly or masses.  The diagnosis was presumed 
gastroesophageal reflux disease with atypical presentation, 
with the examiner noting that there was insufficient evidence 
available to confirm that diagnosis.

Bilateral Knee Disability

Service medical records show that in January 1998, a few days 
after commencing active duty, the veteran sought treatment 
for complaints of left knee pain for two days after running.  
Examination of the left knee revealed no effusion, and 
various knee tests were negative.  The veteran performed deep 
knee bends/duck walk with subjective pain described as mild.  
She had an antalgic gait, with full range of motion and 
tenderness to palpation at the insertion of the iliotibial 
band.  The assessment was iliotibial band syndrome (ITBS).

In February 1998 the veteran complained of right knee pain 
which she noticed when marching.  On examination of the right 
knee there was trace effusion, with no other abnormalities.  
She had a slight antalgic gait.  The assessment was bilateral 
ITBS, moderate.  Physical therapy notes in February 1998 show 
an assessment of bilateral patellar femoral syndrome, fair to 
good rehabilitation potential.  A bilateral knee examination 
in March 1998 was normal, with mild tenderness to palpation.  
All ligaments bilaterally were stable.  The assessment was 
resolving bilateral ITBS.

In April 1998 the veteran complained of bilateral ITBS, at 
which time the assessment was recurrent ITBS and 
biomechanical knee pain secondary to excessive Q angle.  On 
examination in April 1998 for separation from service, the 
veteran's lower extremities were normal.  It was noted that 
she had a history of ITBS with recurrent and mild bilateral 
knee symptoms.

Medical records from H. Brinton, M.D., reflect that in 
September 1998, the veteran reported having been diagnosed in 
service with patellofemoral syndrome and ITBS and that she 
reported using patellar braces since then.  She wanted an 
orthopedic referral.  Bilateral knee x-rays and patellar 
views revealed normal knees.  When she was seen by Dr. 
Brinton a few days later for leg pain, examination revealed 
full range of motion of the knees.  There was some 
hypermobility of both patellae, with no significant crepitus, 
joint instability or varus or valgus stress.  There was no 
joint effusion.  Lachman's maneuver revealed "firm and 
point" and bilateral patellar apprehension was noted to be 
present.  There was a slightly exaggerated Q-angle 
approximately 5 degrees on the right and 6 degrees on the 
left.  The impression was patellofemoral syndrome apparently 
unresponsive to exercise program and conservative measures.  
She was referred to Dr. Duane Anderson for an orthopedic 
consultation.

In a medical report of October 1998, D. Anderson, M.D., notes 
that the veteran reported that while in boot camp she 
developed bilateral knee pain, consistent with patellofemoral 
pain and ITBS.  She stated that she did not have previous 
knee problems even though she was involved in sports in high 
school.  She described the pain as varying between a five to 
a nine on a scale of one to ten.  She stated that the pain 
was constant and worse with sitting and activity, and that 
she had noticed weakness, giving way and swelling of the 
knee.  On examination she was wearing bilateral knee sleeves.  
She was able to toe and heel stand, and tandem gait was 
normal.  The Q-angle was 18 degrees bilaterally.  Extensor 
retinacular tension was within normal limits.  There was 
peripatellar tenderness.  There was mild patellofemoral 
crepitance with range of motion.  Patellar tracking was 
normal and patellar grind was positive.  The patellar tendon 
was non-tender, and apprehension was negative bilaterally.  
Dr. Anderson noted that there was mild medial joint line 
tenderness and lateral joint line tenderness.  The posterior 
joint line was negative.  Ligamentous stability was normal, 
and Lachman's, pivot and drawer tests were negative, as was 
McMurray's.  Distal neurovascular examination was intact.  X-
rays of the knees were noted to be normal.  The assessment 
was patellofemoral pain syndrome.  Physical therapy and anti-
inflammatory medication were prescribed. 

On the initial physical therapy evaluation in October 1998 it 
was noted that right and left knee pain was two on a scale of 
one to ten.  Bilateral knee range of motion was grossly 
within normal limits with no complaints of increased pain.  
Hip and knee strength was noted to be from 4/5 to 5/5.  There 
was tenderness over the patellar tendon and medial and 
lateral borders of the knees.  The diagnosis was bilateral 
knee pain.

In February 1999 the veteran underwent a VA examination.  The 
veteran reported that she originally experienced knee pain 
while in boot camp when she walked and ran.  Currently she 
was employed as a waitress and had used knee braces 
bilaterally with good effect.  She stated that her walking 
was limited to approximately thirty minutes before she would 
have a recurrence of lateral knee pain and that she was 
unable to climb stairs without experiencing pinching pain in 
the lateral aspect of her knees.  She also stated that 
squatting initiated knee pain and stiffness.  She denied 
joint heat, redness and swelling.  On physical and motor 
examination the veteran was described as providing "less 
than maximum effort."  Examination revealed grossly 
symmetrical musculature.  There was no bony tenderness, and 
no evidence of knee effusion, heat or rubor.  There also was 
no evidence of crepitus, knee instability or peripheral 
edema.  Motor strength was 4/5 bilaterally with encouragement 
to maximum effort.  

On neurologic examination, light touch, proprioception and 
vibratory sense were intact.  The veteran could heel-and-toe 
walk without difficulty and was able to squat fully and 
recover without assistance.  She walked with a normal heel 
strike and no limp.  Range of motion of the knees was 134 
degrees on the left and 122 on the right.  The initial 
diagnosis was bilateral knee strain.  After reviewing Dr. 
Anderson's report and physical therapy records, the final 
diagnosis was patellofemoral pain syndrome.  

Legal Criteria
Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The Court in Fenderson v. West, 12 Vet. App. 119 (1999), 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Thus, in initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson, 
supra; 38 C.F.R. § 4.2 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of her earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, she should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
other knee impairment, when there is recurrent subluxation or 
lateral instability which is severe, 30 percent is 
assignable; when moderate, 20 percent is assignable; or when 
slight, 10 percent is assignable.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating under Diagnostic Code 5258.  Symptomatic 
removal the semilunar cartilage warrants 10 percent under 
Diagnostic Code 5259.

Under Diagnostic Code 5260, when flexion is limited to 45 
degrees, a 10 percent rating is warranted.  When flexion is 
limited to 60 degrees, a zero percent rating is warranted.

Under Diagnostic Code 5261, when extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2002)). 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
As noted earlier, this case was previously remanded to the RO 
for further development.  The RO properly notified the 
veteran of the remand order in a January 2001 letter and 
asked her for the names and addresses of all medical care 
providers who treated her for the claimed disorders and 
whether she would be willing to appear for VA examinations.  
She did not respond to the letter, which was sent to her last 
known address.

In May 2002 the representative advised the RO that the 
veteran reportedly had not received any correspondence from 
the VA since February 2000 due to relocating and a new 
address was provided.  However, the Postal Service had not 
returned the January 2001 Board remand, the January 2001 RO 
letter, the April 2001 RO letter, or the March 2002 
supplemental statement of the case, all of which had been 
mailed to the veteran's address of record at those times, 
with copies sent to the representative.  Other than the 
veteran's general allegation, made through her 
representative, of not having received mail there is nothing 
to indicate that the mail was not delivered to her address 
(or to show that she did not live there at the time).  Thus, 
veteran is presumed to have received these documents.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  Nevertheless, 
the RO sent another copy of the supplemental statement of the 
case to the veteran's new address in May 2002.  Additionally, 
in an August 2002 memo to the representative, the RO 
specifically asked that it be notified if the veteran was not 
aware of the types of evidence needed to support her claim, 
or if she had not made the RO aware of all the evidence in 
existence.  In VA Form 646 dated a few days later the 
representative presented argument in support of the veteran's 
claims, with no mention of the RO's August 9 memo.  

Inasmuch as the veteran is presumed to have received the VA 
documents mentioned above, it is concluded that the duty to 
notify has been satisfied as she has been provided with 
notice of what is required to substantiate her claims.  By 
virtue of the June 1999 statement of the case (SOC) and the 
March 2002 supplemental SOC (SSOC) issued during the pendency 
of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  That is, the RO provided notice of 
the laws pertinent to her claims, and provided a discussion 
of the evidence and a rationale applying the applicable law 
to the facts of her case.  It explained to her why the 
evaluations were justified and why the evidence was not 
sufficient to allow evaluations higher than those assigned.  
She was also advised as to how to submit additional evidence 
in support of her claims and was provided with notice of her 
appellate rights.  In addition, in April 2001 the RO sent a 
notice concerning the VCAA to the veteran in which the RO 
advised her of what evidence it would attempt to retrieve and 
the veteran's responsibilities in obtaining such evidence 
(e.g., adequately identifying such records).  See Quartuccio 
v. Principi, 01-997 (U.S. Vet. App. June 19, 2002).  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Moreover, the Board remand provided information 
as to the evidence that was deemed relevant to the claims.  

Although VA has specific duties to the veteran under the VCAA 
the burden of developing the claim does not strictly lay with 
VA.  VA's duty to assist her is not a one-way street; the 
veteran also has an obligation to assist in the development 
of her claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the veteran has not provided 
information that would permit VA to obtain additional medical 
or other evidence on her behalf.  Additionally, she failed to 
agree to further VA examination so none was scheduled.  Even 
after the RO mailed to her new address a copy of the March 
2002 supplemental statement of the case, in which it was 
noted that she was to have been examined if she agreed, her 
only communication with the RO was in regard to a change her 
marital status.  

Notwithstanding the veteran's failure to cooperate pursuant 
to the remand instructions, her service medical records have 
been obtained and she was afforded a VA examination in 
February 1999.  The RO would have provided another 
examination before the case was first sent to the Board but 
the veteran had indicated that she would not attend.  
Additionally, private medical records have been received.  
Neither the veteran nor her representative has indicated the 
existence of any relevant evidence that has not already been 
requested and/or obtained.  38 U.S.C.A. § 5103A(a), (b) (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claims is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  

Finally, it is noted that although the RO initially denied 
service connection for GERD on the basis that the claim was 
not well grounded, it subsequently reviewed that claim and 
denied it on the merits.   

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.  The Board will proceed to address the 
veteran's service connection and rating claims based upon a 
complete and thorough review of the evidence currently 
associated with her claims folder.

Gastroesophageal Reflux Disease

The veteran's service medical records show treatment for 
repeated gastric complaints, predominantly nausea, vomiting 
and diarrhea.  Apparently she also had some reflux symptoms 
and underwent an upper gastrointestinal study that was 
reported to show gastroesophageal reflux for which she was 
given medication.  At the time of the examination for 
separation from service in April 1998, the GERD had 
stabilized.  The post-service private medical evidence does 
not document any treatment for relevant complaints or 
otherwise note GERD.  Although a physical therapy record 
reflects that on one visit she did not want to lie on her 
stomach because it was upset, there is no indication that she 
required medical treatment for reflux or similar symptoms 
since her separation from service.  

At the VA examination in February 1999 the veteran reported 
that she had discontinued Prilosec in June 1998 (reflux 
medication).  She reported experiencing only occasional upset 
stomach and burping, which occurred approximately two times 
per month, and had had diarrhea for the past few days.  Her 
weight had been stable over the past year and physical 
examination of the abdomen was negative.  Although the 
examiner diagnosed "presumed" gastroesophageal reflux 
disease, he stated that it had an "atypical" presentation 
and concluded that there was insufficient evidence to confirm 
such a diagnosis.  

Thereafter, in January 2001, the Board remanded the case in 
part to afford the veteran a special gastroenterology 
examination to better assess any disorder she might have and 
whether it was related to her complaints in service.  
However, inasmuch as she had previously indicated her 
unwillingness to appear for an examination, the scheduling of 
a new examination was to be predicated on her willingness to 
appear for one.  Such was noted in the remand and a letter 
from the RO, neither of which was returned as undeliverable.  
However, as the veteran never expressed her willingness for 
an examination, either then or at any time thereafter, and 
she failed to identify and authorize the release of any 
medical records, her claim has to be decided on the evidence 
of record.  

In sum, the evidence shows gastrointestinal complaints soon 
after the veteran entered her brief period of active service, 
and although symptoms other than reflux appeared to 
predominate, there is evidence that a gastrointestinal study 
showed reflux and GERD was diagnosed.  There is no post-
service medical evidence showing complaints or treatment of 
reflux/GERD.  While there was a "presumed" diagnosis of 
GERD noted at the VA examination, the examiner characterized 
its presentation as "atypical" and concluded that the 
evidence was insufficient to confirm the diagnosis.  Thus, 
the competent and probative evidence does not show that the 
veteran currently has GERD, nor does it show that she has had 
it since her separation from service.  The Court has held 
that in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the veteran's claim of 
entitlement to service connection for GERD must be denied.

The veteran's own opinion that she has GERD related to 
service is not probative, as she is not competent to render 
such an opinion.  See 66 Fed. Reg. at 45,630 (to be codified 
as amended at 38 C.F.R § 3.159(a)); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for GERD 
and therefore her claim must be denied.  

Bilateral Knee Disability

Service-connection has been granted for patellofemoral pain 
syndrome of the right and left knees, with assignment of a 
zero percent evaluation for each knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A zero percent evaluation is 
assigned under Diagnostic Code 5260 when flexion of the leg 
is limited to 60 degrees; 10 percent is warranted when 
flexion of the leg is limited to 45 degrees.  

The evidence in this case shows that within a few days of 
entering service the veteran began to complain of painful 
knees, without evidence or report of any specific injury to 
the knees.  She claimed they hurt after such activities as 
running and walking.  Tests for stability of the knees were 
generally entirely negative.  

Private medical records following service show that despite 
complaints of pain, X-rays of the knees were normal and Dr. 
Brinton found that range of motion of the knees was full.  
There was no instability and only mild joint line tenderness, 
mild crepitance on range of motion and mild peri-patellar 
tenderness.  The veteran than saw Dr. Anderson.  Despite the 
veteran's report to Dr. Anderson that she had pain varying 
from 5 to 9 on a scale of 1 to 10 and alleged weakness, 
giving way and swelling of the knees, most clinical findings 
were negative as were X-rays.  Subjective complaints were in 
excess of objective findings, and Dr. Anderson diagnosed 
patellofemoral pain syndrome.  When the veteran was examined 
by VA in 1999 she was noted to exert less than maximum 
effort.  Nevertheless, there were essentially negative knee 
findings and range of motion was right knee flexion to 122 
degrees and left knee flexion to 134 degrees.  The examiner 
found no instability, bony tenderness, effusion, heat, rubor, 
crepitus, or peripheral edema of either knee and motor 
findings were 4/5 bilaterally.

Thus, the evidence shows that veteran does not have 
instability of either knee so there is no basis for assigning 
a rating under Code 5257.  Additionally, to the extent that 
limitation of flexion was shown on the VA examination, it was 
minimal and not sufficient to meet the schedular criteria for 
even a zero percent rating under Code 5260.  The Board has 
considered whether a higher evaluation is warranted under any 
other diagnostic code.  The medical evidence does not show 
limitation of extension of either leg so a compensable rating 
is not warranted under Diagnostic Code 5261.  Additionally, 
the evidence does not show dislocation or removal of the 
semilunar cartilage or frequent episodes of "locking," pain, 
and effusion into the joint, so there is no basis for rating 
the disability under Diagnostic Code 5298 or 5259.  

It is important to note that the RO attempted to afford the 
veteran another orthopedic examination before the case was 
first sent to the Board but she indicated she did not want to 
report for one.  Additionally, pursuant to the remand, the RO 
asked if she was then willing to report for an examination 
and, had she been, she would have been examined.  As she did 
not indicate willingness, an examination was not scheduled 
and the case must be decided on the evidence of record.  Such 
evidence, while it is not as comprehensive as one might wish, 
does not support a higher rating even with consideration of 
any functional limitation that might result from pain or 
similar symptoms.  It is noted again that although the 
veteran claims to have constant pain and reported to Dr. 
Anderson that she had noticed knee weakness, giving away and 
swelling, such manifestations are not supported by the 
medical findings, which have shown relatively minor 
abnormalities.  Thus, the Board concludes that neither knee 
disability is manifested by a degree of functional loss due 
to pain or the like that would warrant a higher evaluation 
with consideration of 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, 
supra. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson, supra, and whether she is 
entitled to increased evaluations for separate periods based 
on the facts found during the appeal period.  In Fenderson, 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The evidence does not show that the evaluation for either 
knee should be increased for any separate period based on the 
facts found during the appeal period.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
provided the veteran with the provisions of 38 C.F.R. § 
3.321(b)(1), but it did not grant increased compensation 
benefits on that basis. 

Neither does the Board find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of her case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, she has not required frequent 
inpatient care, nor has her right or left knee disability 
been shown by objective evidence to markedly interfere with 
her employment.  While the veteran has reported that her 
disabilities create some limitations with walking and 
climbing stairs, she continues to work as a waitress, a job 
she sought and accepted despite her knee problems.  There is 
no corroborating evidence indicating that either knee 
disability results in marked interference with employment or 
otherwise affects her employment in ways not contemplated by 
the percentage ratings in the Rating Schedule.  38 C.F.R. § 
4.1.  (Disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
initial compensable evaluations for disabilities of the right 
and left knees.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert, supra.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

